NO. 07-11-0391-CR

                                  IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL B

                                         JANUARY 10, 2012


                                        DERRECK COWLEY,

                                                                             Appellant
                                                    v.

                                      THE STATE OF TEXAS,

                                                                             Appellee
                                 ___________________________

                 FROM THE 106TH DISTRICT COURT OF GARZA COUNTY;

          NO. 10-2562; HONORABLE CARTER T. SCHILDKNECHT, PRESIDING


                                      Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Derreck Cowley (appellant) appeals his conviction for possession of a controlled

substance, methamphetamine. After his motion to suppress was denied, he pled guilty

and was sentenced to six years in prison.

      Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel
      1
          See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396,18 L.Ed.2d 493 (1967).
filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated

December 5, 2011, this court notified appellant of his right to file his own brief or

response by January 4, 2012, if he wished to do so. To date, a response has not been

filed.

         In compliance with the principles enunciated in Anders, appellate counsel

discussed one potential area for appeal which included the trial court’s denial of

appellant’s motion to suppress. However, counsel then proceeded to explain why the

issue was without merit.

         In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with

counsel’s conclusions.

         Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2



                                                                Brian Quinn
                                                                Chief Justice

Do not publish.




         2
             Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                           2